                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                            January 16, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JARVIS DUGAS,                             §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:19-CV-16
                                          §
THE STATE OF TEXAS, et al,                §
                                          §
        Defendants.                       §

                                      ORDER

      The Court is in receipt of the Magistrate Judge’s July 11, 2019 Memorandum
and Recommendation to Dismiss Certain Claims and to Retain Case (“M&R 1”).
Dkt. No. 15. The Court is also in receipt of Jarvis Dugas’s (“Dugas”) objections to
the M&R, Dkt. Nos. 22, 25, 27, 28, 29, 30, 46, 48. The Court is in receipt of the July
23, 2019 Memorandum and Recommendation to Deny Plaintiff’s Motion for Relief
from Judgment and Motion of Injunction (“M&R 2”), Dkt. No. 21. The Court is in
receipt of Dugas’s objections to M&R 2, Dkt. Nos. 24, 31, 45.
 I.   M&R 1
      M&R 1 subjects Dugas’s claims to screening under the Prison Litigation
Reform Act (“PLRA”). Dkt. No. 15; see 28 U.S.C. §§ 1915(e)(2), 1915A. The
Magistrate Judge recommended that:
      “[C]ertain excessive force claims raised by Plaintiff be retained against
      several defendants in their individual capacities. It is respectfully
      recommended further that: (1) Plaintiff’s claims for money damages against
      all individual Defendants in their official capacities be dismissed as barred by
      the Eleventh Amendment; and (2) Plaintiff’s claims against the State of
      Texas and seven state entities be dismissed as barred by the Eleventh
      Amendment. Lastly, it is respectfully recommended that Plaintiff’s remaining
      claims against the remaining individual defendants be dismissed for failure
      to state a claim and/or as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
      1915A(b)(1).”
Dkt. No. 15 at 2.




1/3
            a. Legal Standard
      Any prisoner action brought under federal law must be dismissed if the
complaint is frivolous, malicious, fails to state a claim upon which relief can be
granted, or seeks monetary relief from a defendant immune from such relief. See 28
U.S.C. §§ 1915(e)(2), 1915A. The Court reviews objected-to portions of a Magistrate
Judge’s proposed findings and recommendations de novo. 28 U.S.C. § 636(b)(1). But
if the objections are frivolous, conclusive or general in nature the court need not
conduct a de novo review. Battle v. United States Parole Comm’n, 834 F.2d 419 (5th
Cir. 1987). When proceeding in forma pauperis, a plaintiff’s allegations must be
weighted in the plaintiff’s favor when a court conducts a frivolousness review.
Denton v. Hernandez, 504 U.S. 25, 32 (1992).
         In his objections, Dugas correctly cites to Haines, a case which states the
standard for stating a claim and the less stringent standard for pro se complaints.
Haines v. Kerner, 404 U.S. 519 (1972). But Haines does not alter the outcome of the
screening of his case, as the Magistrate Judge has appropriately recommended
dismissing those claims which fail to state a claim for which relief can be granted.
See Dkt. No. 15.
         After reviewing Dugas’s lengthy objections the Court concludes that they are
either frivolous, conclusive, repetitive and all adequately addressed in M&R 1. See
Dkt. Nos. 15, 22, 25, 27, 28, 29, 30, 46, 48; Battle, 834 F.2d 419. The Court
understands it may be challenging for a pro se complainant to litigate by hand
written documents, but Dugas is encouraged to write legibly and concisely in his
future court filings.
         After independently reviewing the record and considering the applicable law,
the Court ADOPTS M&R 1 in its entirety, Dkt. No. 15, and OVERRULES
Plaintiff’s objections, Dkt. Nos. 15, 22, 25, 27, 28, 29, 30, 46, 48.
II.      M&R 2
      M&R 2 addresses Dugas’s motions seeking relief from judgment and motion for
injunction. Dkt. No. 21. The Magistrate Judge stated that Dugas mistakenly
believed his claimed were dismissed or prevented from proceeding. Id. at 1. M&R 2


2/3
recommended that his motion for relief from judgment be denied as moot and his
motion for injunction be denied. Id. at 2. Dugas also filed objections to M&R 2. Dkt.
Nos. 24, 31, 45. After reviewing Dugas’s objections, the Court concludes that they
are frivolous. See Dkt. Nos. Nos. 24, 31, 45; Battle, 834 F.2d 419.
       After independently reviewing the record and considering the applicable law, the
Court ADOPTS M&R 2 in its entirety, Dkt. No. 21, and OVERRULES Plaintiff’s
objections, Dkt. Nos. Nos. 24, 31, 45.
III.      Conclusion
          After independently reviewing the record and considering the applicable law
       the Court ADOPTS M&R 1, Dkt. No. 15, and M&R 2, Dkt. No. 21 in their
       entirety. The Court OVERRULES Plaintiff’s objections. Dkt. Nos. 22, 24 25, 27,
       28, 29, 30, 31, 45, 46, 48. The Court hereby:
                RETAINS Plaintiff’s excessive force claims against Defendants David
                 Holderfield, Matthew T. Michael, Steven Ekearel, Skinner Sturgis, and
                 Russell Landry
                DISMISSES Plaintiff’s claims for money damages against all
                 individual Defendants in their official capacities as barred by the
                 Eleventh Amendment
                DISMISSES Plaintiff’s claims against the State of Texas and seven
                 state entities as barred by the Eleventh Amendment.
                DISMISSES remaining claims against individual defendants with
                 prejudice for failure to state a claim or frivolousness.


          SIGNED this 16th day of January, 2020.


                                                ___________________________________
                                                Hilda Tagle
                                                Senior United States District Judge




3/3
